             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

CHRISTOPHER WAYNE WEBB,                     )
                                            )
                    Petitioner,             )
                                            )
vs.                                         )          NO. CIV-18-1186-HE
                                            )
STATE OF OKLAHOMA,                          )
                                            )
                    Respondent.             )

                                        ORDER

      Petitioner, a state prisoner appearing pro se, filed an Emergency Application for

Writ of Prohibition/And/or Writ of Mandamus. Pursuant to 28 U.S.C. § 636(b)(1)(B) and

(C), the matter was referred to Magistrate Judge Suzanne Mitchell for initial proceedings.

After conducting an initial review of the Application pursuant to 28 U.S.C. §§ 1915A and

1915(e)(2)(B) and 1915(e)(2)(B), Judge Mitchell has issued a Report and

Recommendation recommending that this action be dismissed.

      Petitioner has failed to object to the Report thereby waiving his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). Being in substantial agreement with the Report, the court ADOPTS

the Report and Recommendation [Doc. # 12]. Petitioner’s action is DISMISSED without

prejudice.
IT IS SO ORDERED.

Dated this 19th day of March, 2019.




                                      2
